Title: To John Adams from William Cunningham, 20 February 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Feb. 20th. 1809.

Your favours of the 11th. and 14th. inst. came both to hand to-day. I have only time, by this mail, to make this acknowledgment, and to request of you the goodness to send me what you have written on a point controverted between yourself and the person whose pertinacity you have found so unmanageable. The engagements, on my part, which you have proposed as conditional to its reception, I most freely and unreservedly make.
With the highest esteem & veneration, / I am, Dear Sir, / Your Friend & Servt.
Wm. Cunningham, Jr.
P. S. The direction of your Letters to me by your own hand have has, very properly, designated the office in which they were to be lodged; without that designation, letters for this place are sometimes left at Lancaster, and sometimes they go even to Worcester. In the direction of your next it would not be amiss to add to my name the Jun.

